Citation Nr: 1709040	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to July 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, September 2011, January 2014, and December 2014, the Board remanded the Veteran's claim for service connection for further development.  In January 2016, the Board denied entitlement to service connection for a heart disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a July 2016 Joint Motion for Remand (JMR), which vacated the January 2016 Board decision with regard to the issue of entitlement to service connection for a heart disability and remanded the matter back to the Board for further consideration consistent with the terms of the JMR.

In September 2016 the Board remanded the Veteran's claim, for further development.  A SSOC was issued in October 2016, and the case has since been returned to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The Veteran's heart disability was not manifested during active service, or within one year of discharge, and is not otherwise etiologically related to his active service.

CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2005.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting them in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service records, VA treatment records and SSA records.  Also, VA afforded the Veteran relevant examinations and opinions in November 2011 and March 2014.  Both opinions described the Veteran's heart disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In March 2010, the Board remanded the Veteran's claim so that SSA records could be obtained.  In April 2010, a response was received from the SSA that the Veteran does not receive SSI benefits, and there were no medical records on file.  A SSOC was issued March 2011.   

In September 2011 the Board remanded the claim, directing that the AOJ obtain SSA records, as the Veteran had now reported a change in his SSA status.  SSA records were obtained, and the Veteran was afforded a VA examination in November 2011.  A SSOC was issued August 2012.  

In January 2014, the Board remanded the claim.  The Board noted that the November 2011 examiner referenced a 2005 VA examination, which is not of record.  The remand directed that the AOJ obtain outstanding treatment records, afford the Veteran an examination, and obtain the 2005 examination referenced by the November 2011 examiner.  In February 2014, requests were made to the Houston VAMC and San Antonio VAMC for the referenced 2005 examination report.  Responses were received in February 2005, indicating there were no cardiac records for the year 2005.  In July 2014, the Veteran was notified that the Houston VAMC and the San Antonio VAMC indicated they did not have in their possession a 2005 VA cardiac examination.  The Veteran was afforded an examination in March 2014.  A SSOC was issued in October 2014.  

In December 2014, the Board remanded the claim directing the AOJ to secure a copy of the referenced 2005 VA heart examination, and if the record is not available to issue a formal determination for the record, and the Veteran is to be notified.  In April 2015, a response from the San Antonio VAMC was received, denoting the facility has no cardiac records from 2005.  A SSOC was issued May 2015.

In January 2016, the Board issued a decision, denying the Veteran's claim for service connection for a heart disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a July 2016 Order, pursuant to a Joint Motion for Partial Remand, the January 2016 decision was vacated and remanded.  

In September 2016, the Board remanded the Veteran's claim so that the November 2011 examiner could be contacted with a request for identification of the source of the 2005 VA examination.  If the 2005 report was not obtained, a formal findings of unavailability was to be issued.  In October 2016, the AOJ contacted the November 2011 examiner, and the examiner replied that same month, indicating that was no 2005 examination.  He erroneously referenced a 2005 examination when he really meant to reference the 2005 rating decision.  A formal finding of unavailability was issued in October 2016, and a SSOC was issued in October 2016.  The Veteran was notified there is no 2005 VA examination.  

Accordingly, the Board finds there has been substantial compliance with the directives from the Board's March 2010, September 2011, January 2014, December 2014, and September 2016, remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If a Veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease, including coronary artery disease, to a degree of 10 percent any time after such service, that disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2016).

Certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if the disability manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

In March 2005 the Veteran filed a claim for service connection for a heart disability, claiming his heart disability had its onset in November 2004.  

At the outset, the Board notes that the Veteran did not have service in Vietnam, nor does he claim that his coronary artery disease is otherwise related to herbicide exposure.  Accordingly, the presumptive provisions of 38 C.F.R. §§ 3.307 for herbicide exposed veterans are not applicable.  

SSA records were reviewed, and do not provide evidence that coronary artery disease had its clinical onset during military service.  

According to Baptist Health System, in December 2004 the Veteran complained of chest discomfort, and underwent a cardiac catheterization.  He was diagnosed with coronary artery disease, preserved left ventricular systolic contractility, and left ventricular hypertrophy.  In January 2005 imaging was done at Northeast Advanced Medical Imaging, revealing the Veteran was found to have mild cardiomegaly.  In March 2009, at the Northeast Methodist Hospital, the Veteran underwent testing and cardiac catheterization, and CAD and borderline cardiomegaly were confirmed.  The Veteran then underwent a percutaneous coronary intervention and intracoronary stent placement.  Post-operative diagnosis indicated successful percutaneous coronary intervention and intracoronary stent placement in the left anterior descending artery and first diagonal artery, successful arteriotomy closure of the right femoral artery, and normal left ventricular contractility.  

The Veteran was afforded a VA examination in November 2011.  The examiner concluded that the etiology of the CAD is tobacco use, obesity, and his sedentary lifestyle.  The Veteran was diagnosed with coronary artery disease.  The examiner referenced a C&P heart examination from 2005.  The examiner concluded that it is less likely than not that the heart condition is related to or due to military service. 

In March 2014 the Veteran underwent a VA examination.  The Veteran has coronary artery disease status post placement of two stents.  He reported that he had a history of an EKG with questionable abnormality.  In March 2009 he had a cardiac catheter and was found to have CAD requiring percutaneous transluminal coronary angioplasty (PTCA) with coronary stenting.  He reported he is asymptomatic with regard to his CAD.  

The Veteran's heart condition qualifies within the generally accepted medical definition of ischemic heart disease.  The examiner concluded the etiology of the Veteran's heart condition was tobacco use and his sedentary lifestyle.  The Veteran was taking continuous medication for his heart condition.  He had no history of a myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  There was no evidence of cardiac hypertrophy or dilation.  An EKG from May 2011 was referenced that indicated sinus bradycardia, secondary to beta blocker medication, but was otherwise normal.  A chest x-ray from May 2011 was normal.  The echocardiogram from April 2010 was referenced, with findings of normal wall motion and normal wall thickness.  A stress test from April 2010, revealed a METs level of 12.6.  The most recent interview-based METs test of March 2014, revealed a METs level of 1-3.  The examiner indicated the stress test was more accurate, and the results of the test are due to the back and knee conditions.  The examiner concluded the condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided is there is no objective medical evidence in the STRs of continuity of care or CAD.  The separation examination of June 1978, documents no subjective complaints or objective evidence of either CAD or CAD status post PCTA times two.  The STRs are silent with regard to CAD.  There is no objective medical evidence of chronicity of care of CAD in the years proximal to military service.  No causality with military service is established.   

Upon careful review of the evidence of record, the Board finds that service connection for a heart disability is not warranted.  In other words, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disability.

First, the most probative pieces of evidence as to the etiology of the Veteran's heart disability are the opinions provided by the competent and credible November 2011 and March 2014 VA examiners.  They both provided negative nexus opinions and provided a clear rationale that was consistent with the evidence of record.  These examiners attributed the Veteran's heart disability to his history of smoking, sedentary lifestyle, and obesity.  Further, the 2014 examiner noted that the Veteran was not treated for a heart disability or symptoms indicative of a heart disability during service or for many years thereafter.   

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Again, the November 2011 and March 2014 VA opinions were provided by an individual who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to have been based on a review of the Veteran's record, are accompanied by a sufficient explanation, and consistent with the clinical evidence of record.  It is also clear from the 2011 and 2014 VA examination reports that the examiner considered the Veteran's lay statements, but ultimately concluded that there was no etiological relationship between his current heart disability and his military service.  Furthermore, the examiners provided the likely etiology of the cardiac disability was his sedentary lifestyle, obesity, and history of smoking.  For these reasons, the Board finds that the VA examiners' opinions to be most probative as to the etiology of the Veteran's heart disability.

The Veteran's STRs are negative for complaints of a heart disability.  The Veteran asserted his heart disability began in 2004, and the record indicates the first diagnosis was in 2004.  The first mention of a heart disability is over 25 years following discharge from service.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced symptoms or complaints in service.  Rather, this is a case in which the record shows no treatment for symptoms related to the claimed disability during service or for many years since service and no continuity of symptoms between service and his diagnosis in 2004.  The Veteran had every opportunity to discuss these complaints to treating professionals from the time of discharge from service until his instant claim, but did not do so.  In fact, the Veteran specifically reported the onset of his heart disability was in 2004.  Finally, two VA examiners have attributed his coronary artery disease to other causes-smoking, sedentary lifestyle, and obesity.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence. 

In so finding, the Board is cognizant of the Veteran's own view that his heart disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether a heart disability is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In other words, the Veteran is not competent to opine that his current heart disability is related to an event, injury, or disease in service, and as such, the Board assigns no probative value to the Veteran's assertions that his heart disability is in any way related to his military service.

The Board finds that any relationship between the heart disability must be established by medical evidence because a disease process affecting the heart, may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the more probative medical opinion evidence shows that no such relationship exists.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a heart disability is not warranted.


ORDER

Entitlement to service connection for a heart disability is denied.




____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


